Exhibit 10.1



Amendment No. 3, Consent and Waiver to Credit Agreement

This Amendment No. 3, Consent and Waiver to Credit Agreement, dated as of April
8, 2005 (this "Amendment"), is entered into among JohnsonDiversey, Inc., a
Delaware corporation (the "Company"), JohnsonDiversey Canada, Inc., an Ontario
corporation (the "Canadian Borrower"), JohnsonDiversey Holdings II B.V., a Dutch
corporation (the "Euro Borrower"), and Johnson Professional Co., Ltd, a Japanese
corporation (the "Japanese Borrower" and, with the Company, the Canadian
Borrower and the Euro Borrower, collectively, the "Borrowers"), JohnsonDiversey
Holdings, Inc., a Delaware corporation ("Holdings"), and Citicorp USA, Inc., as
Administrative Agent (as defined below) on behalf each Lender executing a Lender
Consent (as defined below), and amends the Credit Agreement, dated as of May 3,
2002, as amended by Amendment No. 1 dated as of August 6, 2003 and as further
amended by Amendment No. 2 dated as of February 24, 2004 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrowers, Holdings, the Lenders and Issuers (in
each case as defined therein) party thereto, Citicorp USA, Inc., as
administrative agent for the Lenders and the Issuers (in such capacity, and as
agent for the Secured Parties under the other Loan Documents, the
"Administrative Agent"), Goldman Sachs Credit Partners L.P., as Syndication
Agent for the Lenders and the Issuers, and JPMorgan Chase Bank, N.A.. (as
successor in interest to Bank One, NA), ABN Amro Bank N.V., Royal Bank of
Scotland plc, New York Branch, and General Electric Capital Corporation as
Co-Documentation Agents for the Lenders and Issuers. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

W i t n e s s e t h:

WHEREAS, the Company has requested that the Lenders agree to reduce the rate of
interest applicable to the Tranche B Dollar Loans;

WHEREAS, in connection with such requested interest rate reduction and as
further described herein, the Company desires to voluntarily prepay certain
outstanding Tranche B Dollar Loans under the Credit Agreement in a principal
amount equal to the principal amount of the Tranche B Dollar Loans held by the
Tranche B Dollar Lenders that are not Consenting Lenders (as defined below) (the
"Proposed Dollar Prepayment"), with the proceeds of new term loans having
identical terms as, the same rights and obligations as, and in the same
aggregate principal amounts as, the Tranche B Dollar Loans being so refinanced
under the Loan Documents, including as such terms are amended hereby;

WHEREAS, the Company shall pay to each Tranche B Dollar Lender that does not
execute and deliver a Lender Consent the principal amount of, and all accrued
and unpaid interest on, its Tranche B Dollar Loans plus any amounts owing
pursuant to Section 2.14(e) (Breakage Costs) of the Credit Agreement, through
the 2005 Tranche B Dollar Loan Reduction Effective Date (as defined below) on
the 2005 Tranche B Dollar Loan Reduction Effective Date;

WHEREAS, the Company has requested that additional Tranche B Dollar Loans be
made available to it in an aggregate amount up to the Dollar equivalent of the
outstanding aggregate principal amount of Tranche B Euro Loans and having
identical terms and the same rights and obligations as the Tranche B Dollar
Loans;

WHEREAS, in connection with such requested additional Tranche B Dollar Loans and
as further described herein, the Euro Borrower desires to voluntarily prepay
certain outstanding Tranche B Euro Loans under the Credit Agreement (the
"Proposed Euro Prepayment"), with the proceeds of the new term loans made
available to the Company;

WHEREAS, the Company has advised the Lenders that as a result of changes to the
"thin capitalization" regulations in the Netherlands, ownership of Johnson
Polymer, B.V. was transferred from Johnson Polymer, LLC to JohnsonDiversey
Holdings II B.V. on December 31, 2004 to enable the Company to retain the
benefit of certain tax credits (the "2004 Dutch Reorganization");

WHEREAS, in connection with a Post-Closing Reorganization, the Company
transferred ownership of JohnsonDiversey Europe B.V. to JohnsonDiversey Espana,
S.L. (the "Europe B.V. Transfer");

WHEREAS, the Administrative Agent has previously been granted a first ranking
right of pledge on 65% of the issued and outstanding share capital of
JohnsonDiversey Europe B.V. and a first ranking right of pledge on 60% of the
issued and outstanding share capital of Johnson Polymer, B.V., each to secure
the Obligations of the Company under the Credit Agreement (the "Existing First
Ranking Pledges");

WHEREAS, in connection with the 2004 Dutch Reorganization and in connection with
the Europe B.V. Transfer, the Company has requested that the Lenders consent to
the 2004 Dutch Reorganization and, subject to the establishment of replacement
Liens or pledges in respect of such Collateral in accordance with Section 7.11
(Additional Collateral and Guaranties), release the Existing First Ranking
Pledges (the "2005 Release");

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Requisite Lenders amend the Credit Agreement as set forth herein;

WHEREAS, pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the Credit
Agreement, the consent of the Requisite Lenders is required to effect the
consents and amendments set forth herein; provided that the amendments set forth
in Section 2(B) (Amendments to the Credit Agreement) below require the consent
of each Lender in respect of which the rate of interest on any Loan outstanding
to such Lender is being decreased by the terms of this Amendment; and

WHEREAS, the Lenders party to the attached Acknowledgement and Consent of
Lenders to this Amendment (the "Lenders' Consent") constituting the Requisite
Lenders and, with respect to the amendments set forth in Section 2(B)
(Amendments to the Credit Agreement), each Tranche B Dollar Lender and the
Administrative Agent agree, subject to the limitations and conditions set forth
herein, to amend the Credit Agreement as set forth herein;

Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

 1. Consent and Waiver

    (A) Effective as of the Amendment No. 3 Effective Date (as defined below)
    and subject to the satisfaction (or due waiver) of the conditions set forth
    in Section 3 (Conditions Precedent to the General Effectiveness of this
    Amendment) hereof, the Lenders party to the Lenders' Consent (such Lenders,
    the "Consenting Lenders"), constituting the Requisite Lenders, and the
    Administrative Agent consent to the 2004 Dutch Restructuring and the 2005
    Release.

    (B) Effective as of the 2005 Tranche B Dollar Loan Reduction Effective Date
    and subject to the satisfaction (or due waiver) of the conditions set forth
    in Section 4 (Conditions Precedent to the 2005 Tranche B Dollar Loan
    Reduction) hereof, the Consenting Lenders and the Administrative Agent agree
    as follows:

    

    (i)
    
    solely in the case of the Proposed Dollar Prepayment, to waive the
    requirement contained in
    Section 2.8(b)(Optional Prepayments)
    of the Credit Agreement to provide at least three Business Days' prior
    notice to the Administrative Agent of a voluntary prepayment;

    

    (ii) solely in the case of the Proposed Dollar Prepayment, to waive the
    requirement contained in Section 2.8(b)(Optional Prepayments) of the Credit
    Agreement that partial prepayments shall be in an aggregate amount not less
    than $5,000,000 or integral multiples of $1,000,000 in excess thereof;

    (iii) each Consenting Lender that is a Tranche B Dollar Lender waives its
    right under Section 2.13(f) (Payments and Computations) of the Credit
    Agreement to receive its share of the Proposed Dollar Prepayment on the 2005
    Tranche B Dollar Loan Reduction Effective Date and agrees that such share
    shall be distributed to those Tranche B Dollar Lenders that are not
    Consenting Lenders; and

    (iv) certain Lenders to be determined and acceptable to the Administrative
    Agent shall make available to the Company additional term loans on identical
    terms as, and having the same rights and obligations under the Loan
    Documents as, and being secured by the same collateral as, the Tranche B
    Dollar Loans under the Loan Documents as amended hereby (such loans, the
    "2005 Additional Tranche B Dollar Loans") in an aggregate principal amount
    equal to the principal amount of the Tranche B Dollar Loans being repaid in
    connection with the Proposed Dollar Prepayment, the proceeds of which 2005
    Additional Tranche B Dollar Loans shall be used solely to finance the
    Proposed Dollar Prepayment.

    (C) Effective as of the Amendment No. 3 Effective Date and subject to the
    satisfaction (or due waiver) of the conditions set forth in

Section 3 (Conditions Precedent to the General Effectiveness of this Amendment)
hereof, the Consenting Lenders and the Administrative Agent agree as follows:





(i) solely in the case of the Proposed Euro Prepayment, to waive the requirement
contained in Section 2.8(b)(Optional Prepayments) of the Credit Agreement to
provide at least three Business Days' prior notice to the Administrative Agent
of a voluntary prepayment;



(ii) solely in the case of the Proposed Euro Prepayment, to waive the
requirement contained in Section 2.8(b)(Optional Prepayments) of the Credit
Agreement that partial prepayments shall be in an aggregate amount not less than
$5,000,000 or integral multiples of $1,000,000 in excess thereof; and

(iii) certain Lenders to be determined and acceptable to the Administrative
Agent shall make available to the Company additional Tranche B Dollar Loans on
identical terms as, and having the same rights and obligations under the Loan
Documents as, and being secured by the same collateral as, the Tranche B Dollar
Loans under the Loan Documents as amended hereby (such loans, the "2005 Tranche
B Euro Replacement Loans") in an aggregate principal amount up to the Dollar
equivalent of the principal amount of the Tranche B Euro Loans being repaid in
connection with the Proposed Euro Prepayment, the proceeds of which 2005 Tranche
B Euro Replacement Loans shall be used solely to finance the Proposed Euro
Prepayment.

Amendments to the Credit Agreement

(A) Effective as of the Amendment No. 3 Effective Date (as defined below) and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 3 (Conditions Precedent to the General Effectiveness of this Amendment)
hereof, the Credit Agreement is hereby amended as follows:

Amendments to Article I (Definitions, Interpretation and Accounting Terms)

The following definitions are hereby inserted in Section 1.1 (Defined Terms) of
the Credit Agreement in the appropriate place to preserve the alphabetical order
of the definitions in such section (and, if applicable, the following
definitions shall replace in their entirety existing definitions for the
corresponding terms in such section):

"Amendment No. 3 Effective Date" has the meaning specified in the Third
Amendment.

"Company's Accountants" means Ernst & Young LLP or other independent
nationally-recognized public accountants acceptable to the Agents.

"Lender" means each financial institution or other entity that (a) is listed on
the signature pages hereof as a "Lender", (b) from time to time becomes a party
hereto by execution of an Assignment and Acceptance, (c) makes Additional
Tranche B Dollar Loans available to the Company pursuant to the Terms of the
Second Amendment, (c) makes 2005 Additional Tranche B Dollar Loans available to
the Company pursuant to the terms of the Third Amendment or (d) makes 2005
Tranche B Euro Replacement Loans available to the Company pursuant to the terms
of the Third Amendment.

"Non-Cash Interest Expense" means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the calculation of
Interest Expense of such Person for such period: (a) the amount of debt discount
and debt issuances costs amortized, (b) charges relating to write-ups or
write-downs in the book or carrying value of existing Financial Covenant Debt,
(c) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness and (d) non-cash charges incurred in
connection with early termination of Hedging Contracts upon prepayment of
Indebtedness hedged under such Hedging Contract.

"Third Amendment" means that certain Amendment No. 3, Consent and Waiver to this
Agreement, dated as of April 8, 2005, among the Borrowers, Holdings and the
Administrative Agent, on behalf of each Lender that delivered to the
Administrative Agent an executed Lender Consent in the form attached as Exhibit
B to thereto.

"Tranche B Dollar Commitment" means, with respect to each Tranche B Dollar
Lender, (i) the commitment of such Lender to make Tranche B Dollar Loans to the
Company in the aggregate principal amount outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule I (Commitments) under the
caption "Tranche B Dollar Commitment" as amended to reflect each Assignment and
Acceptance executed by such Lender and as such amount may be reduced pursuant to
this Agreement, (ii) the commitment of such Lender to make Additional Tranche B
Dollar Loans to the Company on the Tranche B Dollar Loan Reduction Effective
Date in the aggregate principal amount outstanding not to exceed the amount set
forth opposite such Lender's name on Schedule IA (Additional Tranche B Dollar
Commitments) under the caption "Additional Tranche B Dollar Commitment" as
amended to reflect each Assignment and Acceptance executed by such Lender and as
such amount may be reduced pursuant to this Agreement, (iii) the commitment of
such Lender to make 2005 Additional Tranche B Dollar Loans to the Company on the
2005 Tranche B Dollar Loan Reduction Effective Date in the aggregate principal
amount outstanding not to exceed the amount set forth opposite such Lender's
name on Schedule IB (2005 Additional Tranche B Dollar Commitments) under the
caption "2005 Additional Tranche B Dollar Commitment" as amended to reflect each
Assignment and Acceptance executed by such Lender and as such amount may be
reduced pursuant to this Agreement, or (iv) the commitment of such Lender to
make 2005 Tranche B Euro Replacement Loans to the Company on the Amendment No. 3
Effective Date in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender's name on Schedule IC (2005 Tranche B Euro
Replacement Commitments) under the caption "2005 Tranche B Euro Replacement
Commitment" as amended to reflect each Assignment and Acceptance executed by
such Lender and as such amount may be reduced pursuant to this Agreement.

"2005 Additional Tranche B Dollar Loans" means the 2005 Additional Tranche B
Dollar Loans, in an aggregate amount equal to the aggregate principal amount of
Tranche B Dollar Loans held by the Tranche B Dollar Lenders that shall not have
consented to the Third Amendment, made available to the Company pursuant to the
Third Amendment with identical terms as, and the same rights and obligations as,
the Tranche B Dollar Loans made to the Borrowers on the Closing Date under the
Loan Documents (including as amended by the Third Amendment).

"2005 Tranche B Dollar Loan Reduction Effective Date"

has the meaning specified in the Third Amendment.



"2005 Tranche B Euro Replacement Loans" means the 2005 Tranche B Euro
Replacement Loans, in an aggregate amount up to the Dollar equivalent of the
aggregate principal amount of Tranche B Euro Loans held by the Tranche B Euro
Lenders, made available to the Company pursuant to the Third Amendment with
identical terms as, and the same rights and obligations as, the Tranche B Dollar
Loans made to the Borrowers on the Closing Date under the Loan Documents
(including as amended by the Third Amendment).

Clauses (a)

and
(b)
of

the definition of "Interest Period" are hereby amended and restated in their
entirety to read as follows:



(a) initially, the period commencing on the date such Eurocurrency Rate Loan is
made or on the date of conversion of a Base Rate Loan to such Eurocurrency Rate
Loan and ending one, two, three or six months thereafter (or, if deposits of
such duration are available to all Dollar/Euro Revolving Credit Lenders, for
Dollar/Euro Revolving Credit Borrowings of Dollars, ending one week thereafter),
as selected by the applicable Borrower in its Notice of Borrowing or Notice of
Conversion or Continuation given to the Administrative Agent pursuant to Section
2.2 (Borrowing Procedures) or 2.11 (Conversion/Continuation Option), and
(b) thereafter, if such Loan is continued, in whole or in part, as a
Eurocurrency Rate Loan pursuant to Section 2.11 (Conversion/Continuation
Option), a period commencing on the last day of the immediately preceding
Interest Period therefor and ending one, two, three or six months thereafter
(or, if deposits of such duration are available to all Dollar/Euro Revolving
Credit Lenders, for Dollar/Euro Revolving Credit Borrowings of Dollars, ending
one week thereafter), as selected by the applicable Borrower in its Notice of
Conversion or Continuation given to the Administrative Agent pursuant to Section
2.11 (Conversion/Continuation Option); provided, however, that all of the
foregoing provisions relating to Interest Periods in respect of Eurocurrency
Rate Loans are subject to the following:

Clause (f)

of the definition of "Net Cash Proceeds" is hereby amended and restated in its
entirety to read as follows:



(f) repayment of any Intercompany Term Note, or part thereof, or a series of
back-to-back Intercompany Term Notes evidencing a single Intercompany Term Loan
(other than any repayment of an Intercompany Term Note or series of Intercompany
Term Notes if such repayment is made by, or the proceeds are used for, a new
Intercompany Term Loan, whether evidenced by a single Intercompany Term Note or
a Series of Intercompany Term Notes, on substantially the same terms to the
ultimate Intercompany Borrower).

Clause (e)

of

the definition of "Permitted Joint Venture" is hereby amended and restated in
its entirety to read as follows:



(e) in respect of which all consideration paid in connection with such
acquisition (including all transaction costs and all Indebtedness or other
obligations (in each case whether contingent or otherwise)), including any
contractually binding commitment to make future capital contributions, incurred
or assumed in connection therewith (collectively, the "Permitted Joint Venture
Consideration") does not exceed, together with all other Permitted Joint
Ventures, an aggregate of the Dollar equivalent of $75,000,000 for each Fiscal
Year; provided, however, that to the extent that such Permitted Joint Venture
Consideration for any such Fiscal Year shall be less than the Dollar equivalent
of $75,000,000 for such Fiscal Year (without giving effect to the carryover
permitted by this proviso), the difference between the Dollar equivalent of
$75,000,000 and such Permitted Joint Venture Consideration shall, in addition,
be available for Permitted Joint Ventures in the next succeeding Fiscal Year;
provided further, however, that no portion of the such amount carried over from
the previous Fiscal Year shall be allocated to Permitted Joint Ventures in the
next Fiscal Year until the amount allocated to the current Fiscal Year is
exhausted. Notwithstanding the foregoing, if at any time the Company's Leverage
Ratio is less than 3.0:1 (determined for the most recent Financial Covenant
Period for which Financial Statements have been delivered pursuant to Section
6.1 (Financial Statements)), Permitted Joint Venture Consideration shall be
increased to an aggregate amount per year equal to 15% of the Consolidated Total
Assets of the Company and its Subsidiaries; provided, however, that any such
increase shall be eliminated at any time that the Company's Leverage Ratio
equals or exceeds 3.0:1 (determined for the most recent Financial Covenant
Period for which Financial Statements have been delivered pursuant to Section
6.1 (Financial Statements)).

Amendments to Article II (The Facilities)

Clause (c)(i)

of Section 2.1 (The Commitments) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:



(i) On the terms and subject to the conditions contained in this Agreement, each
Tranche B Dollar Lender severally agrees to make a term loan (each a "Tranche B
Dollar Loan") to the Company on the Closing Date, the Tranche B Dollar Loan
Reduction Effective Date, the Amendment No. 3 Effective Date or the 2005 Tranche
B Dollar Loan Reduction Effective Date, as applicable, in an amount not to
exceed such Lender's Tranche B Dollar Commitment in effect at such time which
Tranche B Dollar Loan shall be available in Dollars to the Company pursuant to
such Lender's pro rata share of the Tranche B Dollar Commitments. Amounts of
Tranche B Dollar Loans repaid or prepaid may not be reborrowed.

Clause (b)

of Section 2.2 (Borrowing Procedures) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:



(b) Term Loan Borrowings

. All Borrowings of Term Loans shall be made upon receipt of a Notice of
Borrowing given by the applicable Borrower to the Administrative Agent not later
than 11:00 a.m. (New York Time) (i) on the Closing Date (or, (1) in the case of
the Tranche C Loans made pursuant to Amendment No. 1, the Tranche C Amendment
Effective Date, (2) in the case of the Additional Tranche B Dollar Loans made
pursuant to the Second Amendment, the Tranche B Dollar Loan Reduction Effective
Date, (3) in the case of the 2005 Additional Tranche B Dollar Loans made
pursuant to the Third Amendment, the 2005 Tranche B Dollar Loan Reduction
Effective Date or (4) in the case of the 2005 Tranche B Euro Replacement Loans
made pursuant to the Third Amendment, the Amendment No. 3 Effective Date), in
the case of a Borrowing of Base Rate Loans and (ii) three Business Days prior to
the Closing Date (or, (1) in the case of the Tranche C Loans made pursuant to
Amendment No. 1, the Tranche C Amendment Effective Date, (2) in the case of the
Additional Tranche B Dollar Loans made pursuant to the Second Amendment, the
Tranche B Dollar Loan Reduction Effective Date, (3) in the case of the 2005
Additional Tranche B Dollar Loans made pursuant to the Third Amendment, the 2005
Tranche B Dollar Loan Reduction Effective Date or (4) in the case of the 2005
Tranche B Euro Replacement Loans made pursuant to the Third Amendment, the
Amendment No. 3 Effective Date), in the case of a Borrowing of Eurocurrency Rate
Loans. The Notice of Borrowing shall specify (A) the Closing Date (or, (1) in
the case of the Tranche C Loans made pursuant to Amendment No. 1, the Tranche C
Amendment Effective Date, (2) in the case of the Additional Tranche B Dollar
Loans made pursuant to the Second Amendment, the Tranche B Dollar Loan Reduction
Effective Date, (3) in the case of the 2005 Additional Tranche B Dollar Loans
made pursuant to the Third Amendment, the 2005 Tranche B Dollar Loan Reduction
Effective Date or (4) in the case of the 2005 Tranche B Euro Replacement Loans
made pursuant to the Third Amendment, the Amendment No. 3 Effective Date),
(B) the aggregate amount and, in the case of Tranche B Borrowings, the currency,
of such proposed Borrowings (C) whether any portion of the proposed Borrowings
will be of Base Rate Loans or Eurocurrency Rate Loans, and (D) the initial
Interest Period or Periods for any such Eurocurrency Rate Loans. Term Loans
denominated in Dollars or Canadian Dollars shall be made as Base Rate Loans
unless (subject to Section 2.14 (Special Provisions Governing Eurocurrency Rate
Loans)) the Notice of Borrowing specifies that all or a portion thereof shall be
Eurocurrency Rate Loans. Tranche B Euro Loans shall be made as Eurocurrency Rate
Loans and shall not be available as Base Rate Loans.



Clause (c)

of Section 2.6 (Repayment of Loans) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:



(c) The Company promises to repay the Tranche B Dollar Loans in semi-annual
installments payable on each date set forth below, each in an amount equal to
the amount set forth opposite such date:

Date

Amount of Principal ($)

November 3, 2002

2,250,000.00

May 3, 2003

2,250,000.00

November 3, 2003

2,250,000.00

May 3, 2004

2,250,000.00

November 3, 2004

2,250,000.00

May 3, 2005

3,222,836.89

November 3, 2005

3,222,836.89

May 3, 2006

3,222,836.89

November 3, 2006

3,222,836.89

May 3, 2007

3,222,836.89

November 3, 2007

3,222,836.89

May 3, 2008

3,222,836.89

November 3, 2008

141,804,823.01

May 3, 2009

141,804,823.01

Tranche B Maturity Date

322,283,688.62



Clause (b)

of Section 2.8 (Optional Prepayments) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:



(b) Term Loans

. Any Borrower may, upon at least three Business Days' prior notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, prepay the outstanding principal amount of its Term Loans, in
whole or in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that if any prepayment of
any Eurocurrency Rate Loan is made by a Borrower other than on the last day of
an Interest Period for such Loan, such Borrower shall also pay any amounts owing
pursuant to Section 2.14(e) (Breakage Costs); and, provided, further, that (i)
each partial prepayment shall be in an aggregate amount not less than the
applicable Minimum Currency Threshold and (ii) any such partial prepayment shall
be applied to reduce ratably the remaining installments of such outstanding
principal amount of the Term Loans specified by any Borrower to be so repaid.
Upon the giving of such notice of prepayment, the principal amount of the Term
Loans specified to be prepaid shall become due and payable on the date specified
for such prepayment.



Amendments to Article IV (Representations and Warranties)

Section 4.16 (Use of Proceeds) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

Use of Proceeds

The proceeds of (a) the Term Loans and the Intercompany Term Loans are being
used by each Borrower or each Intercompany Borrower, as the case may be, solely
(i) to finance a portion of the Acquisition and for the payment of related
transaction costs, fees and expenses and (ii) to refinance existing Indebtedness
to be Paid as more fully set forth on Schedule 4.16 (Use of Proceeds) and, (1)
in the case of the Tranche C Loans made on the Tranche C Amendment Effective
Date, to refinance the Tranche C Loans made on the Closing Date, (2) in the case
of Additional Tranche B Dollar Loans made on the Tranche B Dollar Loan Reduction
Effective Date, to refinance the aggregate principal amount of Tranche B Dollar
Loans held by the Tranche B Dollar Lenders that shall not have consented to the
Second Amendment on the Tranche B Dollar Loan Reduction Effective Date, (3) in
the case of 2005 Additional Tranche B Dollar Loans made on the 2005 Tranche B
Dollar Loan Reduction Effective Date, to refinance the aggregate principal
amount of Tranche B Dollar Loans held by the Tranche B Dollar Lenders that shall
not have consented to the Third Amendment on the 2005 Tranche B Dollar Loan
Reduction Effective Date, and (4) in the case of 2005 Tranche B Euro Replacement
Loans made on the Amendment No. 3 Effective Date, to refinance up to the
aggregate principal amount of Tranche B Euro Loans held by the Tranche B Euro
Lenders within three Business Days of the Amendment No. 3 Effective Date, and
(b) the Revolving Loans, the Letters of Credit and the Intercompany Revolving
Loans are being used by each Borrower or each Intercompany Borrower, as the case
may be, solely (i) to refinance existing Indebtedness of such Borrower and its
Subsidiaries, (ii) to finance a portion of the Acquisition and for the payment
of related transaction costs, fees and expenses and (iii) for working capital
and general corporate purposes, in each case.



Amendments to Article V (Financial Covenants)

Section 5.1

(Maximum Leverage Coverage Ratio) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:



Section 5.1 Maximum Leverage Ratio

The Company shall maintain a Leverage Ratio, as determined as of the last day of
each Financial Covenant Period set forth below, for the Financial Covenant
Period ending on such day of not more than the maximum ratio set forth below
opposite such Financial Covenant Period:

Financial Covenant Period Ending Nearest To

Maximum Leverage Ratio

September 30, 2002

5.25 to 1

December 31, 2002

5.25 to 1

March 31, 2003

5.25 to 1

June 30, 2003

5.00 to 1

September 30, 2003

4.75 to 1

December 31, 2003

4.25 to 1

March 31, 2004

4.50 to 1

June 30, 2004

4.50 to 1

September 30, 2004

4.25 to 1

December 31, 2004

3.75 to 1

March 31, 2005

3.75 to 1

June 30, 2005

4.00

to 1

September 30, 2005

3.50 to 1

December 31, 2005

3.25 to 1

March 31, 2006

3.25 to 1

June 30, 2006

3.25 to 1

September 30, 2006

3.00 to 1

December 31, 2006

3.00 to 1

March 31, 2007

3.25 to 1

June 30, 2007

3.25 to 1

September 30, 2007

3.00 to 1

December 31, 2007

3.00 to 1

March 31, 2008

3.25 to 1

June 30, 2008

3.25 to 1

September 30, 2008

3.00 to 1

December 31, 2008

3.00 to 1

March 31, 2009

3.25 to 1

June 30, 2009

3.25 to 1

September 30, 2009 and thereafter

3.00 to 1

Section 5.2 (Minimum Interest Coverage Ratio

) of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:



Section 5.2 Minimum Interest Coverage Ratio

The Company shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Financial Covenant Period, for the Financial Covenant Period
ending on such day, of at least the minimum ratio set forth below opposite such
Financial Covenant Period:

Financial Covenant Period Ending Nearest To

Minimum Interest Coverage Ratio

September 30, 2002

2.15 to 1

December 31, 2002

2.15 to 1

March 31, 2003

2.15 to 1

June 30, 2003

2.25 to 1

September 30, 2003

2.25 to 1

December 31, 2003

2.75 to 1

March 31, 2004

2.75 to 1

June 30, 2004

2.75 to 1

September 30, 2004

3.00 to 1

December 31, 2004

3.25 to 1

March 31, 2005

3.25 to 1

June 30, 2005 and thereafter

3.50 to 1



Section 5.3

(Capital Expenditures) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:



Section 5.3 Capital Expenditures

The Company shall not permit Capital Expenditures to be made or incurred by any
JD Entity during each of the Fiscal Years set forth below to be, in the
aggregate over all such Capital Expenditures, in excess of the maximum amount
set forth below for such Fiscal Year:

Fiscal Year

Maximum Capital Expenditures ($'000)

2002

148,400

2003

161,200

2004

122,600

2005 and thereafter

150,000

provided

, however, that to the extent that actual Capital Expenditures for any such
Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year; provided further, however, that no portion of the
such amount carried over from the previous Fiscal Year shall be allocated to
Capital Expenditures in the next Fiscal Year until the amount allocated to the
current Fiscal Year is exhausted.



Amendments to Schedules to the Credit Agreement

A new Schedule IB (2005 Additional Tranche B Dollar Commitments) is hereby added
to the Credit Agreement with the contents thereof being as set forth in
Schedule IB (2005 Additional Tranche B Dollar Commitments) hereto.

A new Schedule IC (2005 Tranche B Euro Replacement Loan Commitments) is hereby
added to the Credit Agreement with the contents thereof being as set forth in
Schedule IA (2005 Tranche B Euro Replacement Loan Commitments) hereto.

(B) Effective as of the 2005 Tranche B Dollar Loan Reduction Effective Date and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section  4 (Conditions Precedent to the 2005 Tranche B Dollar Loan Reduction)
hereof, the Credit Agreement is hereby amended as follows:

Amendments to Article I (Definitions, Interpretation and Accounting Terms)

Clause (b) of the definition of "Applicable Margin" is hereby amended and
restated in its entirety to read as follows:

(b) with respect to Tranche B Dollar Loans maintained as (i) Base Rate Loans, a
rate equal to 0.75% per annum and (ii) Eurocurrency Rate Loans, a rate equal to
1.75% per annum,

 1. Conditions Precedent to the General Effectiveness of this Amendment

    This Amendment shall become effective as of the date first written above
    when, and only when, each of the following conditions precedent shall have
    been satisfied (the "Amendment No. 3 Effective Date") or duly waived by the
    Administrative Agent:

    Certain Documents.
    
    The Administrative Agent shall have received each of the following, each
    dated the Amendment No. 3 Effective Date (unless otherwise agreed by the
    Administrative Agent), in form and substance satisfactory to the
    Administrative Agent:
    
    
    
    this Amendment, duly executed by the Borrowers, Holdings and the
    Administrative Agent;
    
    the Consent and Agreement, in the form attached hereto as Exhibit A (each, a
    "Subsidiary Consent"), executed by each of the Subsidiary Guarantors;
    
    the Acknowledgment and Consent, in the form attached hereto as Exhibit B
    (each, a "Lender Consent"), executed by the Lenders which, when combined,
    constitute the Requisite Lenders;
    
    the Joinder Agreement, in the form attached hereto as Exhibit C, executed by
    each Lender with a 2005 Tranche B Euro Replacement Loan Commitment that is
    not a Lender prior to the Amendment No. 3 Effective Date;
    
    a certificate of a Responsible Officer to the effect that each of the
    conditions set forth in clauses (b), (c), (d) and (e) below has been
    satisfied; and
    
    such additional documentation as the Lenders party to the Lenders' Consent
    or the Administrative Agent may reasonably require;
    
    Corporate and Other Proceedings. All corporate and other proceedings, and
    all documents, instruments and other legal matters in connection with the
    transactions contemplated by this Amendment shall be satisfactory in all
    respects to the Administrative Agent and each Lender;
    
    Representations and Warranties. Each of the representations and warranties
    contained in Article IV (Representations and Warranties) of the Credit
    Agreement, the other Loan Documents or in any certificate, document or
    financial or other statement furnished at any time under or in connection
    therewith are true and correct in all material respects on and as of the
    date hereof and the Amendment No. 3 Effective Date, in each case as if made
    on and as of such date and except to the extent that such representations
    and warranties specifically relate to a specific date, in which case such
    representations and warranties shall be true and correct in all material
    respects as of such specific date; provided, however, that references
    therein to the "Credit Agreement" shall be deemed to refer to the Credit
    Agreement as amended by this Amendment and after giving effect to the
    consents and waivers set forth herein;
    
    No Default or Event of Default. After giving effect to this Amendment, no
    Default or Event of Default (except for those that may have been duly
    waived) shall have occurred and be continuing, on the Amendment No. 3
    Effective Date;
    
    No Litigation. No litigation shall have been commenced against any Loan
    Party or any of its Subsidiaries, on the Amendment No. 3 Effective Date,
    seeking to restraint or enjoin (whether temporarily, preliminarily or
    permanently) the performance of any action by any Loan Party required or
    contemplated by this Amendment or the Credit Agreement or any Loan Document,
    in either case as amended hereby;
    
    Notice of Prepayment.
    The Euro Borrower shall have delivered to the Administrative Agent an
    irrevocable notice of prepayment of the Tranche B Euro Loans stating the
    date of the Proposed Euro Prepayment and the aggregate amount of the
    Proposed Euro Prepayment:
    
    Fees and Expenses Paid
    
    . The Borrowers shall have paid all Obligations due, after giving effect to
    this Amendment, on or before the Amendment No. 3 Effective Date including,
    without limitation, the fees set forth in
    Section 6 (Fees and Expenses)
    hereof and
    
    all costs and expenses of the Administrative Agent in connection with the
    preparation, reproduction, execution and delivery of this Amendment and all
    other Loan Documents entered into in connection herewith (including, without
    limitation, the reasonable fees and out-of-pocket expenses of counsel for
    the Administrative Agent with respect thereto) and all other costs, expenses
    and fees due under any Loan Document.
    
    

    Conditions Precedent to the Tranche B Dollar Loan Reduction

    The consents and waivers set forth in Section 1(B) (Consents and Waivers)
    and the amendment set forth in Section 2(B) (Amendment to the Credit
    Agreement) shall become effective as of the date when, and only when, each
    of the following conditions precedent shall have been satisfied (the "2005
    Tranche B Dollar Loan Reduction Effective Date") or duly waived by the
    Administrative Agent:

    Amendment No. 3 Effective Date
    
    . The Amendment No. 3 Effective Date shall have occurred;
    
    
    
    Certain Documents.
    
    The Administrative Agent shall have received each of the following, each
    dated the 2005 Tranche B Dollar Loan Reduction Effective Date (unless
    otherwise agreed by the Administrative Agent), in form and substance
    satisfactory to the Administrative Agent and in sufficient copies for each
    Lender:
    
    
    
    an executed Lender Consent from each Tranche B Dollar Lender (other than the
    Tranche B Dollar Lenders that are not Consenting Lenders);
    
    the Joinder Agreement, in the form attached hereto as Exhibit C, executed by
    each Lender with a 2005 Additional Tranche B Dollar Commitment that is not a
    Lender prior to the Amendment No. 3 Effective Date.
    
    2005 Additional Tranche B Dollar Loans
    . The Company shall have received 2005 Additional Tranche B Dollar
    Commitments to fund 2005 Additional Tranche B Dollar Loans in an aggregate
    amount sufficient to prepay in full the Tranche B Dollar Loans held by the
    Tranche B Dollar Lenders that shall not have consented to this Amendment;
    Notice of Prepayment.
    The Company shall have delivered to the Administrative Agent an irrevocable
    notice of prepayment of the Tranche B Dollar Loans stating the date of the
    Proposed Dollar Prepayment and the aggregate amount of the Proposed Dollar
    Prepayment;
    Interest; Breakage Costs
    . The Company shall have paid all accrued and unpaid interest on the Tranche
    B Dollar Loans owing to the Tranche B Dollar Lenders that are not Consenting
    Lenders;
    provided, however
    , it is understood that the existing Interest Periods of the Tranche B
    Dollar Loans prior to the 2005 Tranche B Dollar Loan Reduction Effective
    Date shall continue on and after the 2005 Tranche B Dollar Loan Reduction
    Effective Date and shall accrue interest at the Applicable Margin in effect
    on the 2005 Tranche B Dollar Loan Reduction Effective Date. The Company
    shall have paid to the Tranche B Dollar Lenders that are not Consenting
    Lenders any amounts owing pursuant to
    Section 2.14(e) (Breakage Costs)
    of the Credit Agreement;
    Representations and Warranties.
    Each of the representations and warranties contained in
    Article IV
    (Representations and Warranties)
    of the Credit Agreement, the other Loan Documents or in any certificate,
    document or financial or other statement furnished at any time under or in
    connection therewith shall be true and correct in all material respects on
    and as of the 2005 Tranche B Dollar Loan Reduction Effective Date as if made
    on and as of such date and except to the extent that such representations
    and warranties specifically relate to a specific date, in which case such
    representations and warranties shall be true and correct in all material
    respects as of such specific date;
    provided
    ,
    however
    , that references therein to the "
    Credit Agreement
    " shall be deemed to refer to the Credit Agreement as amended by this
    Amendment and after giving effect to the consents and waivers set forth
    herein; and
    No Default or Event of Default
    . After giving effect to this Amendment, no Default or Event of Default
    (except for those that may have been duly waived) shall have occurred and be
    continuing on the 2005 Tranche B Dollar Loan Reduction Effective Date.

    Representations and Warranties

    On and as of the Amendment No. 3 Effective Date and on and as of the 2005
    Tranche B Dollar Loan Reduction Effective Date, after giving effect to this
    Amendment, the Borrowers and Holdings hereby represent and warrant to the
    Administrative Agent and each Lender as follows:

    this Amendment and the Subsidiary Consents have been duly authorized,
    executed and delivered by each Borrower, Holdings and each Guarantor, as
    applicable, and constitutes a legal, valid and binding obligation of each
    Borrower, Holdings and each Guarantor, as applicable, enforceable against
    each Borrower, Holdings and each Guarantor, as applicable, in accordance
    with their terms and the Credit Agreement as amended by this Amendment, and
    constitutes the legal, valid and binding obligation of each Borrower,
    Holdings and each Guarantor, enforceable against the Borrower and each
    Guarantor in accordance with its terms;
    
    no Default or Event of Default has occurred and is continuing (except for
    those that are duly waived); and
    
    no litigation has been commenced against any Loan Party or any of its
    Subsidiaries seeking to restrain or enjoin (whether temporarily,
    preliminarily or permanently) the performance of any action by any Loan
    Party required or contemplated by this Amendment, the Credit Agreement or
    any Loan Document, in each case as amended hereby (if applicable).

 2. Fees and Expenses

    As consideration for the execution of this Amendment, the Borrowers and each
    other Loan Party jointly and severally agrees to pay to the Administrative
    Agent for the account of each Lender for which the Administrative Agent
    shall have received (by facsimile or otherwise) an executed signature page
    (or a release from escrow of a signature page previously delivered in
    escrow) for this Amendment by 5 p.m. (New York Time) on April 4, 2005 (or
    such later date or time as the Administrative Agent and the Company may
    agree), an amendment fee equal to 0.05% of the sum of such Lender's
    Revolving Credit Commitments then in effect plus the amount of such Lender's
    outstanding Term Loans (after giving effect to the funding of such Lender's
    2005 Additional Tranche B Dollar Loans (if any)).
    
    The Borrowers and each other Loan Party agrees to pay on demand in
    accordance with the terms of Section 11.3 (Costs and Expenses) of the Credit
    Agreement all costs and expenses of the Administrative Agent in connection
    with the preparation, reproduction, execution and delivery of this Amendment
    and all other Loan Documents entered into in connection herewith (including,
    without limitation, the reasonable fees and out-of-pocket expenses of
    counsel for the Administrative Agent with respect thereto).

    Reference to the Effect on the Loan Documents

    Each reference in the Credit Agreement to "this Agreement," "hereunder,"
    "hereof," "herein," or words of like import, and each reference in the other
    Loan Documents to the Credit Agreement (including, without limitation, by
    means of words like "thereunder", "thereof" and words of like import), shall
    mean and be a reference to the Credit Agreement as amended hereby, and this
    Amendment and the Credit Agreement shall be read together and construed as a
    single instrument. Each of the table of contents and lists of Exhibits and
    Schedules of the Credit Agreement shall be amended to reflect the changes
    made in this Amendment as of the Amendment No. 3 Effective Date, or the 2005
    Tranche B Dollar Loan Reduction Effective Date, as applicable.

    Except as expressly amended hereby or specifically waived above, all of the
    terms and provisions of the Credit Agreement and all other Loan Documents
    are and shall remain in full force and effect and are hereby ratified and
    confirmed.

    The execution, delivery and effectiveness of this Amendment shall not,
    except as expressly provided herein, operate as a waiver of any right, power
    or remedy of the Lenders, Issuers, Arranger or the Administrative Agent
    under any of the Loan Documents, nor constitute a waiver or amendment of any
    other provision of any of the Loan Documents or for any purpose except as
    expressly set forth herein.

    This Amendment is a Loan Document.

Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement or, as the case may be, the Guaranty.

Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person

Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Waiver of Jury Trial

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

[Signature Pages Follow]

In Witness Whereof,

the parties hereto have caused this Amendment to be executed by their respective
officers and general partners thereunto duly authorized, as of the date first
written above.



JohnsonDiversey, Inc.,
as Borrower

/s/ Joseph F. Smorada



Name: Joseph F. Smorada
Title: Executive Vice President & CFO



 

JohnsonDiversey Canada, Inc.,
as Borrower



By: /s/ Francisco Sanchez

Name: Francisco Sanchez
Title: Treasurer



 

JohnsonDiversey Holdings II B.V.,
as Borrower



By: /s/ Luis Machado

Name: Luis F. Machado
Title: Managing Director



 

Johnson Professional Co., Ltd.
as Borrowers



By: /s/ Morio Nishikawa

Name: Morio Nishikawa
Title: Regional President Japan



 

JohnsonDiversey Holdings, Inc.,
as Holdings



By: /s/ Joseph F. Smorada

Name: Joseph F. Smorada
Title: Vice President



 

Citicorp USA Inc.,
as Administrative Agent



By: /s/ Richard M. Levin

Name: Richard M. Levin
Title: Director



 

EXHIBIT A

FORM OF CONSENT AND AGREEMENT OF SUBSIDIARY GUARANTORS

The undersigned hereby consents to Amendment No. 3, Consent and Waiver, dated as
of the date hereof, to the Credit Agreement (the "Amendment"; capitalized terms
used herein but not defined herein are used with the meanings given them in the
Amendment), entered into among JohnsonDiversey, Inc., a Delaware corporation,
JohnsonDiversey Canada, Inc., an Ontario corporation, Johnson Diversey Holdings
II B.V., a Dutch corporation, and Johnson Professional Co., Ltd, a Japanese
corporation and Citicorp USA, Inc., as Administrative Agent on behalf each
Lender executing a Lender Consent.

The undersigned further agrees that the terms of the Amendment shall not affect
in any way its obligations and liabilities under the Loan Documents (as amended
and otherwise expressly modified by the Amendment), all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed.

This Consent may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same consent. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Consent. Notices to parties hereto shall be given as provided in the
Amendment.

The terms of this Consent shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns.

This Consent shall be governed by and construed in accordance with the law of
the State of New York.

[Signature Page Follows]

In witness whereof, the undersigned has caused this Consent to be duly executed
and delivered as of April 8, 2005.

U.S. Guarantors

Johnson Polymer, LLC

By: /s/ Joanne Brandes

Name: Joanne Brandes

Title: Vice President

 

Chemical Methods Associates, Inc.

Chemical Methods Leasco, Inc.

By: /s/ David Quast

Name: David Quast

Title: Secretary

 

Integrated Sanitation Management, Inc.

Johnson Diversey Puerto Rico, Inc.

Johnson Diversey Shareholdings, Inc.

Johnson Diversey Subsidiary #1 LLC

Johnson Wax Diversey Shareholdings, Inc.

Professional Shareholdings, Inc.

The Butcher Company

By: /s/ Luis Machado _

Name: Luis F. Machado

Title: Vice President

 

JDI CEE, Inc

By: /s/ Luis Machado

Name: Luis F. Machado

Title: Treasurer

 

DuBois International, Inc.

By: /s/ Luis Machado

Name: Luis F. Machado

Title: Assistant Secretary

 

Auto-C, LLC

JWP Investments, Inc.

By: /s/ Jeffrey Haufschil d

Name: Jeffrey Haufschild

Title: Assistant Treasurer

 

 

Non U.S. Guarantors:

Argentina:

JohnsonDiversey de Argentina


By: /s/ Pedro Chidichimo
Name: Pedro Chidichimo
Title: Managing Director

 

Australia:

JohnsonDiversey Australia Pty. Limited

Johnson Wax Professional Australia Pty. Ltd.

New Zealand:

JohnsonDiversey New Zealand Limited

By: /s/ Michael Shea
Name: Michael Shea
Title: Regional Finance Director/

Australia & New Zealand

 

Brazil:

DiverseyLever Brasil Ltda.

By: /s/ Breno Madiera
Name: Breno Madiera
Title: Finance Director

 

France:

Johnson Professional Holdings S.A.S.

JohnsonDiversey (France) S.A.S.

By: /s/ Marie-Helene Sekely
Name: Marie-Helene Sekely
Title: Managing Director

 

Germany:

DuBois Chemie GmbH

JohnsonDiversey Deutschland Management GmbH

JohnsonDiversey Deautschland GmbH & Co OHG

By: /s/ Herwarth Brune
Name: Herwarth Brune
Title: Managing Director

 

Hungary:

JohnsonDiversey Acting Off-shore Capital Management Limited Liability Company

By: /s/ Ildiko Berencsi

Name: Ildiko Berencsi
Title: Managing Director

 

Japan:

Diversey Co. Ltd.

Johnson Professional Co. Ltd.

JohnsonDiversey Co., Ltd.

Teepol, Ltd.

By: /s/ Morio Nishikawa
Name: Morio Nishikawa
Title: Regional President Japan

 

Netherlands:

JohnsonDiversey B.V.

Johnson Diversey Europe B.V.

Diversey IP International B.V.

By: /s/ Craig Donaldson
Name: Craig Donaldson
Title: Director

 

Netherlands:

JohnsonPolymer B.V.

By: /s/ Jaap Wierink
Name: Jaap Wierink
Title: Managing Director

 

Spain:

JohnsonDiversey España S.L.

By: /s/ Guillermo Lopez
Name: Guillermo Lopez

Title: Managing Director

 

Canada:

JohnsonDiversey Canada, Inc.

Turkey:

Kimya Sanayi ve Ticaret A.S.

By: /s/ David Quast
Name: David Quast
Title: Director

 

United Kingdom:

Diversey (Europe) Limited

Diversey (UK) Limited

JohnsonDiversey UK Holdings, Ltd.

JohnsonDiversey UK Ltd.

Diversey Industrial Limited

By: /s/ Emma Dobson
Name: Emma Dobson

Title: Finance Director

 

United Kingdom:

JohnsonDiversey Equipment Limited

By: /s/ Ken Bird
Name: Ken Bird
Title: Managing Director

 

Hungary:

JohnsonDiversey Hungary Ltd.

Netherlands:

JohnsonDiversey Holdings II B.V.

By: /s/ Luis Machado
Name: Luis F. Machado
Title: Managing Director

 

Italy:

JohnsonDiversey S.p.A.

Mexico:

JohnsonDiversey Mexico, S.A. de C.V.

Netherlands:

Johnson Wax Professional B.V.

Portugal:

JohnsonDiversey Portugal S.A.

S.C. Johnson Professional Productos Quimicos Lda.

By: /s/ Luis Machado
Name: Luis F. Machado
Title: Director

 

Acknowledged and Agreed
as of the date first above written:

Citicorp USA, Inc.
as Administrative Agent

By: /s/ Richard M. Levin

Name: Richard M. Levin
Title: Director

 

 

SCHEDULE IB



 

 

Lender

2005 Additional Tranche B Dollar Commitment

Citicorp USA, Inc.

$1,977,751.30



 

 

 

SCHEDULE IC



 

Lender

2005 Tranche B Euro Replacement Loan Commitment

Citicorp USA, Inc.

$242,409,273.07

 



